                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA               )
                                       )
v.                                     )      CASE NO: 4:20-CR-003
                                       )
WILLIAM MCCRAE JR.                     )

                                      ORDER

      Based upon a motion by the Government (Doc. 13), and for good cause shown

therein, and with no opposition from the Defendant, it is hereby

      ORDERED that the Defendant produce and disclose documents and evidence

related to the above-captioned case pursuant to Fed. R. Crim. P. 16(b)(1)(A)-(C).

      SO ORDERED, this VW day of )HEUXDU\ 2020.



                                ________________________________________________
                                 ___________
                                          _ _____________________
                                CHRISTOPHER
                                CHRISTOP   H R L. RAY
                                         PHE
                                UNITED STATES MAGISTRATE
                                                  MAGISTRATEJUDGE
                                SOUTHERN DISTRICT OF GEORGIA
